
	
		II
		111th CONGRESS
		1st Session
		S. 2215
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain electric
		  coffee makers with built in bean storage hoppers.
	
	
		1.Certain electric coffee
			 makers with built in bean storage hoppers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Electric coffee makers with a built in bean storage hopper that
						has a capacity of 227 grams and a burr grinder which dispenses ground beans
						directly into a brew basket and with a carafe capacity of 1.77 liters or more
						but not more than 2.065 liters (provided for in subheading
						8516.71.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
